Citation Nr: 1041527	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for sarcoidosis/bo-
sarcoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from July 1960 to July 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the Providence, Rhode 
Island Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2010, the Veteran testified before the undersigned 
at a Travel Board hearing.  


FINDINGS OF FACT

1.  In a May 2006 decision, the RO denied service connection for 
sarcoidosis/bo-sarcoid.  The Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's May 2006 decision, by 
itself or when considered with previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and therefore does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2006 rating decision that denied service 
connection for sarcoidosis/bo-sarcoid is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009).

2.  New and material evidence has not been received since the 
RO's May 2006 rating decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009), 38 C.F.R. § 
3.156 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
as well as the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated in January 2008 informed the Veteran 
of all three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  This letter also included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided regarding the Veteran's claim.

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records.  In claims to reopen 
previously denied claims, assistance does not include providing a 
medical examination or obtaining a medical opinion unless new and 
material evidence has been submitted.  38 C.F.R. § 
3.159(c)(4)(i).  Here, no examination is afforded the Veteran 
because, as discussed below, new and material evidence has not 
been submitted.  Therefore, no further examination seeking an 
opinion regarding the Veteran's disability is necessary to 
satisfy the duty to assist.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

The Board notes that the Veteran submitted additional evidence in 
support of his claim after the issuance of the May 2009 statement 
of the case.  However, he waived RO consideration of this 
evidence.  Therefore, remand for the issuance of a supplemental 
statement of the case is not required.



New and Material Evidence

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, including sarcoidosis, when such disability is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In April 2005, a claim of service connection for a lung disorder 
due to asbestos exposure was received.  In a September 2005 
rating decision, service connection for bo-sarcoid was denied on 
the basis that the service treatment records did not reveal any 
respiratory disorder, bo-sarcoid was diagnosed in 1971, but no 
current lung disorder was shown in the records.  The RO noted 
that the Veteran served in the Navy as a seaman and conceded 
exposure to asbestos.

At the time of the September 2005 rating decision, the records 
consisted of the service treatment records; post-service VA 
treatment records dated from 2003 to 2004; and private post-
service medical records, including records from Robert Ellison. 
M.D. and chest x-rays from the Roger Williams Medical Center.  
The post-service medical records reflected a diagnosis of 
bronchitis in June 2000; September 2003 chest x-rays showed 
atelectasis in the left base, but no infiltrate or pleural 
effusion; and March 2005 chest x-rays showed no infiltrate.  

After the September 2005 rating decision, additional medical 
records were received.  These records consisted of private 
medical records from Kent County Memorial Hospital dated in 1978 
which showed that a biopsy of the lungs was performed, which was 
negative, and that the Veteran was ultimately diagnosed as having 
Boeck's sarcoidosis.  In addition, treatise evidence from the 
American Lung Association was submitted which discussed the 
nature of sarcoidosis and that it is thought to result from a 
respiratory infection caused by a virus or from exposure to 
toxins or allergens in the environment.  Asbestos exposure was 
not listed as a specific cause.  

In a May 2006 rating decision, the Veteran's claim was reopened 
and denied on the merits.  The basis of the denial was that the 
record did not show that the Veteran had been treated for any 
lung condition known to be related to asbestos exposure, and that 
the Veteran's sarcoidosis/bo-sarcoid was not incurred or 
aggravated by service.  The Veteran was notified of this decision 
and of his appellate rights by letter dated May 13, 2006.  He 
submitted a notice of disagreement in January 2007.  He stated 
that he had symptoms and conditions known to be related to 
asbestos exposure.  He also stated that while in the Boston Naval 
Yard, he mixed asbestos in five gallon buckets and then wrapped 
the pipes with tape after the asbestos was applied.  The RO 
issued a statement of the case on April 16, 2007.  The Veteran 
did not submit a substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.202.   Therefore, the RO's May 2006 rating decision is final.  
38 U.S.C.A. § 7105.  

The Veteran submitted a request to reopen his claim in January 
2008.  Prior unappealed decisions are final.  However, a claim 
will be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995; 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently incredible 
to be credible").

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the 
claims file.  The additional evidence of record consists of 
contentions from the Veteran, including those presented at his 
hearing before the Board in May 2010 and in a June 2008 VA Form 
21-4138; duplicate private medical records from Kent County 
Memorial Hospital dated in 1978; records from CARET showing 
blood, spirometry, and x-ray results in 1992; private 
audiological records which do not pertain to a lung disorder; a 
January 2008 letter indicating that the Veteran had participated 
in a medical trial; and VA treatment records dated from 2001 to 
2010.  The VA clinical records note that the Veteran had asthma, 
(for which service connection was denied separately from the 
issue on appeal); that he had the flu which evolved into 
pneumonia; he had questionable sarcoid; and that he continued to 
report inservice asbestos exposure.  Pulmonary function testing 
in March 2010 showed mixed obstruction and restriction.

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior evidentiary 
defect.  The Veteran's contentions that he worked with asbestos 
during service and has a current lung disorder as a result are 
cumulative of those that were before the RO at the time of the 
last final decision.  The private medical records from 1978 are 
duplicative.  The private audiological records do not pertain to 
a lung disorder.  The January 2008 letter also does not reflect 
any diagnosis of a lung disorder.  The VA records show that the 
Veteran reported inservice asbestos exposure, but that notation 
is also cumulative as the Veteran reported the same in 2006.  The 
VA records reflect a diagnosis of pneumonia, but there is no 
suggestion that it is from asbestos exposure nor is it recognized 
by VA as being caused by asbestos exposure.  Likewise, a 
questionable diagnosis of sarcoid was shown, but there was no 
indication that this was an asbestos-related or service-related 
diagnosis.  See VA Adjudication Procedure Manual, M21-1 (M21-1), 
Part VI, para. 7.21.  The treatment records from CARET and VA do 
not relate any current pulmonary disorder to the Veteran's active 
service and/or asbestos exposure.  These records only confirm the 
presence of pulmonary problems many years after the Veteran's 
separation from service.  

The additional medical evidence, while "new" to the extent that 
it was not previously reviewed, does not offer any probative 
evidence showing that the a current lung disorder is related to 
inservice asbestos exposure or otherwise related to service.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 
Vet. App. 277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without addressing 
the crucial matter of medical nexus, does not constitute new and 
material evidence); see also Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records merely describing 
the Veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).  

In sum, the additional evidence is cumulative and redundant of 
the evidence of record at the time of the last prior final denial 
of the claim.  It duplicates evidence previously of record.  
Therefore, new and material evidence has not been received 


since the RO's May 2006 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
sarcoidosis/bo-sarcoid is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


